Citation Nr: 0730857	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic otitis 
externa, to include as secondary to service-connected 
bilateral hearing loss.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for bilateral hallux 
rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  This appeal was 
remanded in March 2007 to schedule the veteran for a Travel 
Board hearing.  Such hearing was conducted in June 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.

The Board observes that the veteran asserted in an April 2004 
written statement an inability to work due to his service-
connected hearing loss disability.  Most recently, in July 
2007, he submitted a VA Form 21-8940 (application for 
increased compensation based on unemployability).  In light 
of such circumstances, the Board concludes that there exists 
a claim for entitlement to a total rating based on individual 
unemployability (TDIU).  Since this issue has not been 
adjudicated, it is REFERRED to the RO for consideration.

The issues of service connection for otitis media and 
bilateral hallux rigidus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence demonstrates that the veteran has 
chronic otitis externa secondary to hearing aids worn for his 
service-connected bilateral hearing loss.


CONCLUSION OF LAW

Chronic otitis externa is proximately due to service-
connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The veteran contends that he has chronic otitis externa as a 
result of his service-connected bilateral hearing loss.  For 
secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that there was a 
recent amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre- aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the veteran.

A review of the veteran's post-service medical records 
reveals that he was diagnosed with otitis externa, single ear 
or bilateral, numerous times since service, including 
September 1986, June 1987, August 1987, February 1988, July 
1990, July 1992, July 1993, and June 1994.  In February 1997, 
the veteran was diagnosed as having chronic otitis externa 
complicated by his hearing aids.  Most recently, at the 
September 2002 VA examination, the examiner found that the 
veteran's otitis externa was most likely due to a combination 
of water exposure followed by use of hearing aids.  
Additional medical evidence of record supports this opinion.

The Board concludes that the above evidence supports a 
finding that the veteran's chronic otitis externa is 
proximately due to his service-connected bilateral hearing 
loss, seeing as his hearing aids are worn for "treatment" 
of this disability.  As such, service connection for chronic 
otitis externa is warranted on a secondary basis.  


ORDER

Entitlement to service connection for chronic otitis externa 
is granted.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary with respect to two of the veteran's issues on 
appeal because VA has not completed its duty to assist under 
the Veterans Claims Assistance Act (VCAA).  



I. Otitis Media

Regarding the veteran's claim of service connection for 
otitis media, the veteran was afforded a VA examination in 
September 2002, at which time the examiner failed to find any 
current otitis media.  However, the examiner diagnosed the 
veteran with a history of otitis media and indicated that 
this may be what caused the initial tympanic membrane 
perforation during service.  In light of such statement, the 
Board concludes that an additional VA examination is required 
to obtain an opinion as to whether the veteran has a chronic 
or recurrent otitis media disability, and if so, whether this 
disability first manifested during service or, alternatively, 
is related to his military service, including his in-service 
ear problems.

II. Bilateral Hallux Rigidus

The veteran contends that he has a bilateral foot disability 
that is related to service.  Specifically, he testified that 
he was issued the wrong size shoes during service (too 
small), and that wearing these shoes led to foot pain during 
service and subsequent foot problems and surgeries after 
service.  He testified that he sought treatment during 
service for foot pain, but was turned away before he could 
see a physician.  Thus, there is no evidence in his service 
medical records of any complaints of foot pain or his shoes 
being too small.

A review of the veteran's post-service medical records 
reveals complaints of bilateral foot pain at the June 1980 VA 
examination.  The examiner noted that the veteran had a 
normal foot examination; however, he indicated that he has 
pain with walking nearly every day in his great toes.  An 
August 1983 VA medical record indicates that he reported 
bunions on his feet for several years with daily foot pain; 
the record notes a diagnosis of bilateral bunions with hallux 
valgus.  A month later, the veteran was diagnosed with 
degenerative joint disease of the right great toe 
metatarsophalangeal joint.  See VA medical record dated in 
September 1983.  More recent medical records show that the 
veteran complained of pain in both feet in March 2001 with 
pain over the right great toe and second toes.  X-rays 
revealed hallux rigidus of the right foot and bilateral 
hallux interphalangeus with associated lesser toe 
deformities.  

The veteran testified in June 2007 that he had surgery on his 
feet and toes in 1987.  He stated that this physician 
informed him that his problems were due to wearing shoes that 
were too small.  Such records are not associated with the 
claims folder.  Additionally, the veteran testified that he 
sought treatment from a foot surgeon in Florida within one 
year of service separation, and that this physician informed 
him that he would need to have new joints replaced in his 
feet.  

The veteran has been diagnosed with arthritis in at least one 
of his toes in his right foot.  See VA medical record dated 
in September 1983.  Additionally, the veteran testified in 
June 2007 that he was seen shortly after service for foot 
pain, and was told that he had a problem with his joints.  In 
light of such circumstances, the Board finds that a remand is 
necessary to make reasonable attempts to obtain any 
outstanding medical records pertaining to the veteran's foot 
disability, especially any treatment records from shortly 
after service.  Such records are pertinent to the veteran's 
claim because he has been diagnosed with degenerative joint 
disease in at least one foot, and these records may indicate 
that his arthritic problems began within one year of service 
separation.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007) (certain chronic disabilities, 
such as degenerative joint disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).  

Furthermore, if records are obtained which demonstrate 
problems shortly after service separation, the Board 
concludes that a VA examination is necessary to discuss any 
current foot disabilities, including hallux rigidus, and 
whether they are related to his military service and/or any 
degenerative joint disease that may have developed within one 
year of service separation.  The Board acknowledges that the 
veteran's right lower leg was recently amputated; however, an 
examination of the left foot may still be necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated him for foot problems as well 
as dates of treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: the 
Florida foot surgeon who treated him in 
1955 and the surgeon/facility involved in 
his 1987 foot surgery.  After securing the 
necessary release from the veteran, obtain 
these records.  

2.  After associating any newly obtained 
treatment records with the claims folder, 
schedule the veteran for a VA examination 
for the purpose of ascertaining the 
existence and etiology of any recurrent 
otitis media.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should:

(a) Specify the nature of any recurrent 
otitis media, providing diagnoses for all 
identified disabilities.  The examiner 
should not only consider whether the 
veteran has a current infection, but also 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that his medical 
records indicate he has chronic/recurrent 
otitis media.  

(b) If the examiner concludes that the 
veteran has a current otitis media 
infection, or that it is "at least as 
likely as not" (probability of 50 
percent) or "more likely than not" 
(probability greater than 50 percent) that 
he has chronic otitis media, the examiner 
should then provide an opinion as to 
whether any otitis media is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  Such opinion should 
discuss whether any recurrent otitis media 
first manifested during service or is 
otherwise related to service, including 
his in-service ear injury.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has otitis 
media that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3.  If, and only if, records are obtained 
which demonstrate that the veteran had 
foot problems shortly after service 
separation, then schedule him for a VA 
podiatry examination for the purpose of 
ascertaining the existence and etiology of 
any current foot problems, including 
hallux rigidus.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any foot/toe disabilities, 
including hallux rigidus, providing 
diagnoses for all identified disabilities.  
The examiner should then provide an 
opinion as to whether any current foot/toe 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including whether wearing the 
wrong size boots/shoes could lead to his 
current disabilities.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has a 
foot/toe disability that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the medical 
evidence received in September 2007, and 
determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


